Citation Nr: 0607928	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-21 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran filed a timely appeal on the issues of 
entitlement to service connection for a back condition, a 
right leg condition, and a left leg condition, which were 
denied in a December 1999 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from November 1985 to 
October 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which found that the veteran had not filed a timely 
substantive appeal as to a December 1999 rating decision that 
denied claims of entitlement to service connection for a back 
condition, a right leg condition, and a left leg condition.

In a Memorandum dated in October 2004, the veteran's 
representative raised claims of entitlement to service 
connection for a cervical condition with upper extremity 
radiculopathy, a low back condition, a bilateral knee 
condition, sinusitis, and migraine headaches.  These matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a December 1999 rating decision, the RO denied claims 
of entitlement to service connection for a back condition, a 
right leg condition, and a left leg condition.

2.  The rating decision was mailed to the veteran on January 
4, 2000, and a Notice of Disagreement was received by the RO 
in January 2000.

3.  A Statement of the Case pertaining to the claims of 
entitlement to service connection for a back condition, a 
right leg condition, and a left leg condition was mailed to 
the veteran on March 9, 2001.  

4.  The cover letter to the Statement of the Case advised the 
veteran of the requirement of filing a substantive appeal and 
referenced an enclosed VA Form 9 which informed him of the 
time limit in which to submit the appeal, and instructions 
for requesting additional time.

5.  The veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, was received by the RO on March 7, 2002.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to the claims 
for entitlement to service connection for a back condition, a 
right leg condition, and a left leg condition, and the Board 
has no jurisdiction to review the merits of these claims.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the agency of original jurisdiction (AOJ), 
and notification as to evidentiary requirements.  The Board 
have carefully reviewed the claims file, to ascertain whether 
remand to the AOJ or other development is necessary in order 
to assure compliance with this legislation.  However, unlike 
many questions subject to appellate review, the issue of 
whether the appellant submitted a timely substantive appeal, 
by its very nature, has an extremely narrow focus.

The RO, in the April 2004 letter, the September 2002 SOC, and 
the March 2003 SSOC, set forth the law and facts in a fashion 
that clearly and adequately explained the basis for its 
decision.  The veteran has not submitted or made reference to 
any additional records which would tend to substantiate his 
claim.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could support the 
claim.  

Furthermore, the Board finds that no further action is 
necessary to comply with the notice and development 
provisions of the VCAA because it is not the factual evidence 
that is dispositive of this appeal, but rather the 
interpretation and application of the governing statute and 
regulations.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
See also, Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(the VCAA is not applicable to matters involving pure 
statutory interpretation).  This conclusion is unaffected by 
the Court's recent decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As noted above, it is the law 
that is dispositive of the this case and, by means of the 
April 2004 letter, the September 2002 SOC, and the March 2003 
SSOC, the veteran has been provided with all information 
necessary to substantiate his claim that his substantive 
appeal was timely filed.

II.  Analysis

In a December 1999 rating decision, the RO denied claims of 
entitlement to service connection for a back condition, a 
right leg condition, and a left leg condition.  The rating 
decision was mailed to the veteran on January 4, 2000, and 
the veteran's Notice of Disagreement (NOD) was received by 
the RO in January 2000.

In March 9, 2001, the RO mailed a Statement of the Case (SOC) 
pertaining to the claims of entitlement to service connection 
for a back condition, a right leg condition, and a left leg 
condition on March 9, 2001.  The cover letter to the 
Statement of the Case advised the veteran of the requirement 
of filing a substantive appeal and referenced an enclosed VA 
Form 9 which informed him of the time limit in which to 
submit the appeal, and instructions for requesting additional 
time.

The veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, was received by the RO on March 7, 2002.  This 
document was dated by the veteran as having been signed on 
March 23, 2001.

In an April 2004 letter, the RO advised the veteran that the 
VA Form 9 received in March 2002 could not be accepted as 
timely because the period for perfecting his appeal had 
elapsed on May 8, 2001.

The veteran subsequently appealed that decision.  He 
essentially contends that he did mail his VA Form 9 within 60 
days of receiving the SOC, and that he is not sure why it was 
not received before May 8, 2001.  He reports that he was 
under the impression that the RO was processing his appeal 
until he called to check on his appeal in April 2002 and was 
told that his appeal had been closed.  He claims that he then 
sent in a copy of the original VA Form 9 that he reportedly 
completed in March 2001.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement (NOD) and completed by a Substantive 
Appeal after a Statement of the Case (SOC) has been 
furnished.  See 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that an appeal was being perfected as to all of 
those issues or must specifically identify the issues being 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b). The date of 
mailing the letter of notification of the determination will 
be presumed will be presumed to be same as the date of that 
letter date of notice of the determination of the agency of 
original jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  Notice for VA purposes is a written notice sent to 
the claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(2005).

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (2005).

A request for an extension of the 60-day period for filing a 
Substantive Appeal, or the 60-day period for responding to a 
Supplemental Statement of the Case when such a response is 
required, must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Statement of the Case. The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office. 38 C.F.R. 
§ 20.303 (2000).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

Having reviewed the complete record, the Board finds that the 
veteran failed to perfect his appeal as to the claims of 
entitlement to service connection for a back condition, a 
right leg condition, and a left leg condition, which were 
denied in the December 1999 rating decision.

As noted above, an appeal must be perfected within one year 
of the date of notice of the initial rating or within 60 days 
of the issuance of a SOC, whichever period ends later.  One 
year from the date of notice of the initial rating decision 
was in January 2001.  Sixty days from the date of issuance of 
the SOC in March 2001 was in May 2001.  However, the 
veteran's substantive appeal was not received by the RO until 
March 2002.

The Board has been unable to identify any document filed 
within the requisite time period (by May 2001) which 
satisfied the requirements for perfecting an appeal as to the 
issues of entitlement to service connection for a back 
condition, a right leg condition, and a left leg condition.  
See 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 
20.302.  The veteran and his representative have pointed to 
no such communication.

The Board notes that the VA Form 9 received in March 2002 was 
actually dated in March 2001, and that the veteran contends 
that he did mail his VA Form 9 within 60 days of receiving 
the SOC.  However, the record reflects that the VA Form 9 was 
not received by the RO until March 2002.  As noted above, the 
statutory and regulatory provisions are clear, and the VA 
Form 9 must be within 60 days from the date that the agency 
of original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  A mere assertion by a 
claimant that the document was mailed within the applicable 
time period does not provide a basis for tolling that time 
period under the applicable statutory and regulatory 
provisions.

Therefore, the Board concludes that the veteran failed to 
perfect timely appeals concerning the issues of entitlement 
to service connection for a back condition, a right leg 
condition, and a left leg condition.  Because the veteran has 
not complied with the legal requirement for perfecting an 
appeal, the law is dispositive of the issue and the appeal 
must be dismissed on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

As a timely substantive appeal was not filed, the veteran's 
appeal of the claims of entitlement to service connection for 
a back condition, a right leg condition, and a left leg 
condition is dismissed.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


